Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Regarding Claim 16, the applicants’ assertion that “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se”, as indicated in paragraph 106 of the specification as filed, is noted.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 5, 7, 11, 16 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 4, 5, 7, 11, 16 and 20 respectively, of U.S. Patent No. 10,943,674. And Claims 1, 4, 5, 11, 16 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 4, 5, 11, 16 and 20 respectively, of U.S. Patent No. 10,957,434 and U.S. Patent No. 10,964,433. Although the claims at issue are not identical, they are not patentably distinct from each other and they would have been anticipated, given the patented claims, to deduce the inventive concept and claims of the current application, and vice-versa.
Claims 1-5, 11-12, 16-18 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-5, 10-11, 16-18 and Application No. 15/986,617 (reference application). And Claims 1, 2, 3, 5, 11, 12, 16 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 2, [5, 12 and 19], [4, 11 and 18], 8, 9, 15 and 16 respectively, of copending Application Nos. 17/134,686, 17/134,954 and 17/135,304 (reference applications). Although the claims at issue are not identical, they are not patentably distinct from each other and they would have been anticipated, given the reference applications claims, to deduce the inventive concept and claims of the current application, and vice-versa.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Looking at similar independent Claims 1, 11 and 16 we see limitations pertaining to determining a trust value based on a communication/conversation with an entity/patient and making an assessment/judgement whether the entity would be susceptible/receptive to a treatment based on that judgement of trust determined from the communication/conversation. These limitations under their broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor”, nothing in the 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element of a processor to perform the claim limitations. The processor is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are therefore directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the limitations of the claims amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are therefore not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Victor, “Trustworthiness as a Clinical Variable: The Problem of Trust in the Management of Chronic, Nonmalignant Pain”, in applicants’ IDS, in view of  Kalia, “Güven: estimating trust from communications”, in applicants’ IDS, and further in view of Anantaram, US 2018/0307678 A1.

Regarding Claim 1, Victor teaches:
an assessment component that determines a susceptibility disposition value that measures a susceptibility of an entity to a treatment service based on a trust disposition value (Abstract; Introduction: wherein it is described clinicians determining a patient’s trust and receptiveness in using drugs for an intended treatment). 
Although Victor may have taught the following, Kalia more directly shows:
wherein the trust disposition value is determined based on a communication with the entity (Abstract; Introduction: wherein it is described determination of trust from communication/interaction between agents/entities).

The ordinary artisan would have been motivated to modify Victor in the manner set forth above for the purposes of computing trust based on a semantically well-founded account of interpersonal interactions [Kalia: Abstract].
Neither Victor nor Kalia may have explicitly taught the following:
A system, comprising: a memory that stores computer executable components; a processor, operably coupled to the memory, and that executes the computer executable components stored in the memory, wherein the computer executable components comprise:
using machine learning technology.
However, Anantaram shows (Fig. 2; paragraph 23: memory and processors for carrying out the invention. And, Abstract; paragraphs 6, 38: machine learning used in a chat bot for engaging in conversation).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Anantaram with that of Victor and Kalia for using machine learning technology.
The ordinary artisan would have been motivated to modify Victor and Kalia in the manner set forth above for the purposes of having a system that provides a belief based human-bot conversation [Anantaram: paragraph 6].

Claim 2, with Victor and Kalia teaching those limitations of the claim as previously pointed out, Anantaram further teaches:
The system of claim 1, further comprising: a data collection component that generates a dataset that represents a plurality of features extracted from the communication (Abstract; paragraphs 7, 30:sentences analyzed to identify categories/features associated with it); 
and an evaluation component that determines the trust disposition value associated with the entity by analyzing the dataset using the machine learning technology (paragraphs 5-7: analyzing the user words/dataset using machine learning). (Emphasis added).

Regarding Claim 3, with Victor and Kalia teaching those limitations of the claim as previously pointed out, Anantaram further teaches:
The system of claim 2, wherein the communication is between the entity and an artificial intelligence system (Abstract; paragraphs 5-7: a machine learning based or artificial intelligent chat bot is used to engage in conversation with a user).

Regarding Claim 4, with Victor and Anantaram teaching those limitations of the claim as previously pointed out, Kalia further teaches:
The system of claim 2, wherein the evaluation component further determines the trust disposition value based on a trust graph, and wherein the trust graph represents a plurality of trust dispositions associated with a plurality of entities (Fig. 1; pp.2-3: graphical representation of trust between people).

Regarding Claim 5, with Victor and Anantaram teaching those limitations of the claim as previously pointed out, Kalia further teaches:
The system of claim 2, wherein the communication regards a commitment regarding the entity, and wherein the plurality of features delineates whether the commitment was fulfilled (Abstract; pp.2-3: commitment and fulfillment/satisfaction of commitments by agents/entities). (Emphasis added).

Regarding Claim 6, with Kalia and Anantaram teaching those limitations of the claim as previously pointed out, Victor further teaches:
The system of claim 1, further comprising: a distribution component that generates a recommendation regarding whether to perform the treatment service based on the susceptibility disposition value, and wherein the treatment service regards a chemical effect affecting the entity (Abstract; Introduction; Case Examples p.386: wherein it is described whether to dispense drugs/medication for a treatment based on a patient trustworthiness and receptiveness in using the drug/medication for an intended treatment).

Regarding Claim 7, with Kalia and Anantaram teaching those limitations of the claim as previously pointed out, Victor further teaches:
The system of claim 6, wherein the chemical effect is a chemically induced dependency generated by a chemical compound (Case Examples p.386: drug abuse and addiction/dependency).

Regarding Claim 8, with Kalia and Anantaram teaching those limitations of the claim as previously pointed out, Victor further teaches:
The system of claim 6, wherein the distribution component sends the recommendation to the entity (Case 1, p. 386; Case 3 and Trust-Building Application, p.390: to recommend or not recommend treatment).

Regarding Claim 9, with Kalia and Anantaram teaching those limitations of the claim as previously pointed out, Victor further teaches:
The system of claim 1, further comprising: a distribution component that distributes the treatment service to the entity based on a comparison of the susceptibility disposition value to a predefined threshold (p. 387: wherein it is described determining limits, that is a predefined threshold, for medication dispensation. And, p.389: wherein a treatment agreement includes rules regarding attendance and adherence with components of the treatment).

Regarding Claim 10, with Victor and Kalia teaching those limitations of the claim as previously pointed out, Anantaram further teaches:
The system of claim 1, wherein the susceptibility disposition value is determined in a cloud computing environment (paragraph 20: cloud computing environment).

Claims 11-14 are similar to Claims 1-2, 6 and 9 respectively, and are rejected under the same rationale as stated above for those claims.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Victor, “Trustworthiness as a Clinical Variable: The Problem of Trust in the Management of Chronic, Nonmalignant Pain”, in applicants’ IDS, in view of  Kalia, “Güven: estimating trust from communications”, in applicants’ IDS, and further in view of Anantaram, US 2018/0307678 A1, and still further in view of Hanina, US 2016/0117484 A1.

Regarding Claim 15, with Victor, Kalia and Anantaram teaching those limitations of the claim as previously pointed out, neither Victor, Kalia nor Anantaram may have taught:
The computer-implemented method of claim 14, wherein the treatment service is a media selected from a group consisting of a text, a video and an audio signal.
However, Hanina in a similar field of endeavor pertaining to monitoring medication adherence shows (paragraph 19: text, audio, video/visual treatment intervention. Examiner’s note: Bro, US 6,249,809 B1, also teaches this, see for example Abstract).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Hanina with that of Victor, Kalia and Anantaram wherein the treatment service is a media selected from a group consisting of a text, a video and an audio signal.
The ordinary artisan would have been motivated to modify Victor, Kalia and Anantaram in the manner set forth above for the purposes of encouraging a patient’s adherence to a prescribed protocol and reduce expensive hospital readmissions [Hanina: paragraph 19].

Claims 16-20 are similar to Claims 1-3, 6 and 10 respectively, and are rejected under the same rationale as stated above for those claims.

Examiner's Note:
The Examiner cites particular pages, sections, columns, line numbers, and/or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant's disclosure to further show the general state of the art. The Examiner's interpretations in parenthesis are provided with the cited references to assist the applicants to better understand how the examiner interprets the prior art to read on the claims. Such comments are entirely consistent with the intent and spirit of compact prosecution.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for the relevant and pertinent prior art relating to this application where for example Bennett, US 2015/0019241 A1, teaches providing decision support for assisting medical treatment decision-making.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVE MISIR whose telephone number is (571)272-5243.  The examiner can normally be reached on M-R 8-5 pm, F some hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.